Exhibit 10.27

ALEXION PHARMACEUTICALS, INC.

2004 INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

THIS AGREEMENT, made as of this              day of                 , 200    
(the “Grant Date”), by and between Alexion Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and you (“Participant”) sets forth the terms and
conditions of an Award of Restricted Stock granted to Participant under the
Alexion Pharmaceuticals, Inc. 2004 Incentive Plan (the “Plan”).

W I T N E S S E T H:

Pursuant to the Plan, the Company desires to grant Participant, and Participant
desires to accept, an Award of Restricted Stock, upon the terms and conditions
set forth in this Agreement and the Plan. Capitalized terms used but not defined
herein shall have the meanings ascribed to such terms in the Plan.

NOW, THEREFORE, the parties hereto agree as follows:

1. Grant. The Company hereby grants to Participant the number of shares of Stock
(the “Shares”) set forth in an award letter delivered to Participant together
with this Agreement (the “Award Letter”), subject to the terms and conditions of
the Plan and this Agreement. The Shares are subject to certain transfer and
forfeiture restrictions pursuant to this Agreement, which shall expire, if at
all, in accordance with Section 2 below. While such restrictions are in effect,
the Shares subject to such restrictions shall be referred to as “Restricted
Stock.”

2. Vesting. Except as otherwise provided in an employment or other agreement
between Participant and the Company or its affiliates, the Restricted Stock
shall become vested, and cease to be Restricted Stock, in the amounts and on the
dates specified in the Award Letter (each, a “Vesting Date”), provided that
Participant remains in the continuous employment or other service of the Company
or its affiliates through each applicable Vesting Date.

3. Restrictions on Transfer. Shares of Restricted Stock shall not be sold,
assigned, transferred, disposed of, pledged or otherwise hypothecated by
Participant (other than to the Company) unless and until they become vested and
cease to be Restricted Stock pursuant to Section 2 above. Any attempted sale,
assignment, transfer, disposition, pledge or hypothecation of shares of
Restricted Stock in violation of this Agreement shall be void and of no effect
and the Company shall have the right to disregard the same on its books and
records and issue “stop transfer” instructions to its transfer agent.

4. Forfeiture. Except as otherwise provided in an employment or other agreement
between Participant and the Company or its affiliates or in the Plan,
Participant shall immediately forfeit to the Company any and all Restricted
Stock, and all rights and interests therein, without compensation, upon the
cessation of Participant’s employment or other service with the Company or its
affiliates.



--------------------------------------------------------------------------------

5. Stock Certificates. The Restricted Stock shall be evidenced by book entries
on the Company’s stock transfer records pending the expiration of restrictions
thereon or shall be evidenced by certificates, which shall be retained in the
physical possession of the Company until the Shares become vested. Participant
shall deliver to the Company the stock power and assignment, in the form of
Exhibit A attached to this Agreement, endorsed in blank, relating to the
Restricted Stock as soon as practical after the Grant Date. It is a condition to
your receipt of the Restricted Stock that you complete and return the stock
power to the Company within 30 days of receipt of this Agreement. If you fail to
complete and return the stock power in such time period, the Company may revoke
this grant and your Restricted Stock will be deemed forfeited.

6. Voting and Dividends. Participant shall be entitled to exercise voting rights
with respect to the Restricted Stock notwithstanding the restrictions imposed on
the Restricted Stock herein. Any cash or stock dividends paid on the Restricted
Stock shall be remitted to Participant, subject to applicable withholding. Any
cash, property or other securities distributed in respect of or exchanged for
the Restricted Stock shall be subject to the restrictions and risk of forfeiture
to the same extent as the Restricted Stock, or as otherwise determined by the
Committee.

7. Legends. Any certificates which evidence the shares of Restricted Stock shall
bear the following legend (and such other restrictive legends as are required or
deemed advisable under the provisions of any applicable law):

“THE SHARES OF COMMON STOCK EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
TRANSFER AND FORFEITURE RESTRICTIONS AS SET FORTH IN THAT CERTAIN RESTRICTED
STOCK AWARD AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF WHICH
IS ON FILE WITH THE SECRETARY OF THE COMPANY. ANY ATTEMPTED TRANSFER OF SHARES
OF COMMON STOCK EVIDENCED BY THIS CERTIFICATE IN VIOLATION OF SUCH AGREEMENT
SHALL BE NULL AND VOID AND WITHOUT EFFECT.”

8. Continuance of Employment or Other Service. Nothing in this Agreement shall
be deemed to create any obligation on the part of the Company or its affiliates
to continue the employment or other service of Participant or interfere with the
right of the Company or its affiliates to terminate the employment or service of
Participant.

9. Provisions of the Plan. The provisions of the Plan, the terms of which are
incorporated in this Agreement, shall govern if and to the extent that there are
inconsistencies between those provisions and the provisions hereof. Participant
acknowledges receipt of a copy of the Plan prior to the date of this Agreement.



--------------------------------------------------------------------------------

10. Withholding.

(a) As a condition to the lifting or lapse of restrictions on this Award, or in
connection with any other event that gives rise to a federal or other
governmental tax withholding obligation on the part of the Company relating to
this Award, (a) the Company may deduct or withhold (or cause to be deducted or
withheld) from any payment or distribution to Participant, whether or not
pursuant to the Plan, (ii) the Committee shall be entitled to require that
Participant remit cash to the Company, or (iii) the Company may enter into any
other suitable arrangements to withhold, in each case in an amount sufficient in
the opinion of the Company to satisfy such withholding obligation.

(b) Unless the Company notifies you in writing before any Vesting Date, the
number of Restricted Shares necessary to satisfy statutory withholding tax
obligations on the Vesting Date will be released by you on the Vesting Date to
an intermediary and sold in order to satisfy the withholding tax obligation. You
will be responsible for standard, third-party administration processing fees in
connection with such sale. In addition, you may be subject to and taxed in
respect of short term capital gains or losses that reflect the difference in the
withholding tax liability determined on the Vesting Date and the sales price
actually achieved.

(c) This Award shall be subject to the provisions of Section 10(d) of the Plan.

11. Miscellaneous. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware, without regard to its principles of conflicts
of law. This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and, except as otherwise provided in the
Plan, may not be modified other than by written instrument executed by the
parties.

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

ALEXION PHARMACEUTICALS, INC. By:     Name:   Title:  



--------------------------------------------------------------------------------

Exhibit A

FORM OF

STOCK POWER AND ASSIGNMENT

SEPARATE FROM CERTIFICATE



--------------------------------------------------------------------------------

STOCK POWER AND ASSIGNMENT

SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_____________________________________ _________________________,
________________ (            ) shares of Common Stock of Alexion
Pharmaceuticals, Inc., a Delaware corporation, standing in the undersigned’s
name on the books of said corporation represented by certificate number(s)
            , and does hereby irrevocably constitute and appoint
                             as attorney-in-fact, with full power of
substitution, to transfer said stock on the books of said corporation.

This Stock Power and Assignment Separate from Certificate is being executed in
conjunction with the terms of a Restricted Stock Award Agreement dated as of
                 (the “Award Agreement”). The undersigned hereby acknowledges
that the undersigned has received a copy of the Award Agreement and agrees to be
bound by its terms.

 

Dated:                      Signature: ______________________________ Printed
Name: ___________________________

INSTRUCTIONS: Please do not complete any blanks other than the “Signature” and
“Printed Name” lines. Do not insert the Date on this assignment.